Citation Nr: 1626113	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-38 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for heart disability, to include as due to service-connected disabilities.    

2.  Entitlement to an increased disability rating for a lower back disability, rated as 20 percent disabling from May 18, 2010, and 40 percent disabling from April 28, 2014.    

3.  Entitlement to a separate rating for neurological manifestations in the right lower extremity associated with the lower back disability.

4.  Entitlement to a separate rating for neurological manifestations in the left lower extremity associated with the lower back disability.

5.  Entitlement to an increased disability rating for left knee arthritis with instability, rated as 20 percent disabling since May 18, 2010.  

6.  Entitlement to an increased disability rating for left leg varicose veins, phlebectomy, rated as 10 percent disabling since May 18, 2010.  
7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  



REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Army from October 1960 to September 1963.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In March 2014, the Board remanded this matter for additional development.  The case is again before the Board for appellate consideration.          

The record in this matter consists solely of electronic claims files and has been reviewed.  No new relevant documentary evidence has been added to the claims file since the August 2014 Supplemental Statement of the Case (SSOC).  

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, an April 2014 VA examiner indicated that the Veteran's lower back disability may cause him to be unemployable.  As such, a claim for a TDIU is properly before the Board.

The TDIU issue and the issue regarding an increased rating for left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  The Veteran's heart disability was not caused by service, may not be presumed related to service, and is not related to service-connected disability.  

2.  The record contains no significant evidence regarding the nature of the Veteran's lower back disability in the year prior to May 18, 2010.  

3.  From May 18, 2010 to April 28, 2014, the evidence of record does not indicate that the Veteran had ankylosis in his spine, or that he experienced incapacitating episodes, but is in equipoise regarding whether he had pain-free forward flexion of his thoracolumbar spine of 30 degrees or less.  

4.  From April 28, 2014, the evidence of record does not indicate that the Veteran had ankylosis in his spine or experienced incapacitating episodes due to his spine disability.  

5.  From April 28, 2014, the evidence is in equipoise regarding whether the Veteran has had right leg sciatica due to his service-connected lower spine disability.   

6.  From April 28, 2014, the evidence is in equipoise regarding whether the Veteran has had left leg sciatica due to his service-connected lower spine disability.   

7.  The record contains no significant evidence regarding the nature of the Veteran's left leg varicose veins in the year prior to May 18, 2010.  
8.  From May 18, 2010, the evidence has not indicated persistent edema from left leg varicose veins.  
  
CONCLUSIONS OF LAW

1.  The criteria for service connection for heart disability have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).   

2.  Prior to May 18, 2010, the criteria for a rating in excess of 10 percent, for degenerative disc disease of the lumbosacral spine, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2015).

3.  From May 18, 2010 to April 28, 2014, the criteria for a 40 percent rating for degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2015).

4.  Since April 28, 2014, the criteria for a rating in excess of 40 percent, for degenerative disc disease of the lumbosacral spine, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2015).

5.  Since April 28, 2014, the criteria for a separate rating for right leg sciatica have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5235-43, 8520 (2015).

6.  Since April 28, 2014, the criteria for a separate rating for left leg sciatica have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 5235-43, 8520 (2015).

7.  Prior to May 18, 2010, the criteria for a compensable rating for phlebectomy, left leg varicose veins, had not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes 7120-21 (2015).

8.  Since May 18, 2010, the criteria for a rating in excess of 10 percent, for phlebectomy, left leg varicose veins, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Codes 7120-21 (2015).


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decision on appeal by way of May and June 2010 letters to the Veteran.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence, and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues decided here has been obtained.  VA has obtained the Veteran's STRs and private and VA treatment records relevant to his claims.  VA afforded the Veteran the opportunity to give testimony for the Board's review, which he declined.  Moreover, VA provided the Veteran with VA compensation examinations for his claims.  

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  The Claim for Service Connection

The Veteran claims that he developed heart disease as the result of back and leg injuries he experienced during service.    

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

To establish direct service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may also be awarded on a presumptive basis, where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Under 38 C.F.R. § 3.309(a), certain disorders, to include heart disease, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this matter, the evidence demonstrates that the Veteran has had heart disease during the appeal period.  In private and VA treatment records, and in examination reports dated as recent as April 2014, the Veteran has been diagnosed with coronary artery disease and congestive cardiomyopathy.  The preponderance of the evidence indicates, however, that the Veteran did not incur heart disease during service, did not develop heart disease within one year of discharge from service, and did not develop heart disease as the result of service-connected back and leg disabilities.  

With regard to the issue of presumptive service connection:  as the earliest evidence of heart disease is dated over 20 years after discharge from service, the Veteran's heart disease cannot be presumed related to service under 38 C.F.R. § 3.309(a) (which requires manifestation within one year of separation).  

With regard to the issue of direct service connection:  the Veteran's STRs are negative for heart problems.  The August 1963 separation reports of medical examination and history indicate a normal heart.  Moreover, the earliest evidence of record of heart problems is noted in private treatment records dated in the mid 1980s, over 20 years after discharge from active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  With regard to the issue of secondary service connection:  the record documents that the Veteran has been service connected for back, left knee, and left leg varicose veins.  The Veteran maintains that he developed heart disease as the result of these disorders.  Further, In the only medical report to address the claim, the April 2014 VA examiner indicated that the Veteran's heart disability would not relate to back and leg injuries he experienced during service, or currently.  Specifically, the examiner indicated a review of the claims file, detailed the Veteran's medical history, indicated an interview and examination of the Veteran, and provided detailed findings regarding the examination.  The examiner found that back and leg disabilities (to include varicose veins) did not cause heart disease, and do not aggravate heart disease.  The examiner stated that the back and leg problems are "different worlds" from the heart, and that there was no "association" between the problems.  As this opinion is based on the evidence of record and is explained, the opinion is of probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  As the opinion is unchallenged in the record, a service connection finding is unwarranted on a secondary basis under 38 C.F.R. § 3.310.    

In assessing the Veteran's service connection claim, the Board has considered his lay assertions that his back and leg problems during service, and since service, caused his heart disease.  The Veteran as a layperson is competent to attest to what he observes or senses, such as chest pain, breathing difficulty, and fatigue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But the Veteran is not competent to provide evidence regarding the etiology of his heart disease, which is an internal disorder beyond his capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  As such, the Veteran is not a competent witness to render a medical opinion linking his heart disease to service or to service-connected disability.  He does not have the training and expertise to do so.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On the essentially medical questions before the Board, the medical evidence is of greater evidentiary value.  And this evidence indicates that the Veteran's heart disease does not relate to active service, or to service-connected disabilities.    

As the preponderance of the evidence is against the Veteran's claim to service connection, the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert and Alemany, both supra.
 
III.  The Claims for Increased Ratings

Since January 2001, the Veteran has been service-connected for disabilities involving the lumbosacral spine and left leg varicose veins.  On May 18, 2010, he claimed increased ratings for the disorders.  In the July 2010 rating decision on appeal, the RO granted rating increases for the back and vein disorders.  The Veteran appealed the assigned ratings.  Furthermore, in a decision rendered during the appeal period, the back disability was increased to 40 percent disabling.  The Veteran continues to seek higher disability ratings.  AB v. Brown, 6 Vet. App. 35, 38 (1993).       

In the decision below, the Board will consider whether higher disability ratings have been warranted at any time from May 18, 2009, which is one year prior to the date of claim for increased ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3. 

A.  Lumbosacral spine 

The Veteran's back disability was rated as 10 percent disabling in the year prior to the claim for increased rating on May 18, 2010.  From May 18, 2010 to April 28, 2014, the disorder has been rated as 20 percent disabling.  Since, April 28, 2014, the disorder has been rated as 40 percent disabling.   

	Law and Regulations 

Disability of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) and under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DCs 5235-43.  Compensable evaluations of 10, 20, 40, 50, 60, and 100 percent are authorized for such thoracolumbar spine disorders as limitation of motion, intervertebral disc syndrome (IVDS), and ankylosis.  As the Veteran's primary back disorder has been rated as 10, 20, and 40 percent disabling during the length of the appeal period, the Board will limit its analysis of the rating criteria to whether the 20, 40, 50, 60, or 100 percent ratings have been authorized.  

Under the General Rating Formula, an evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for favorable ankylosis of the entire thoracolumbar spine, or for forward flexion limited to 30 degrees or less.  An evaluation of 50 percent is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent is warranted for unfavorable ankylosis of the entire spine.  

Unfavorable ankylosis of the thoracolumbar spine is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the general formula for diseases and injuries of the spine.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, Note (5).  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months is assigned a 20 percent rating.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months is assigned a 40 percent rating.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).   




	Analysis

In this matter, the relevant evidence of record consists of private and VA treatment records dated since May 2009, lay statements from the Veteran, and VA examination reports dated in June 2010 and April 2014.  As will be discussed fully below, this evidence indicates that a rating in excess of 10 percent is unwarranted prior to May 18, 2010, and that a 40 percent rating has been warranted since then.  The Board will also find that separate ratings should be assigned for neurological symptoms the Veteran experiences in his legs as the result of the lumbosacral spine disability.  

	Between May 18, 2009 and May 18, 2010

The lower spine disability has been rated as 10 percent disabled in the one-year period prior to the date of claim on May 18, 2010.  The record is largely silent regarding the severity of the Veteran's back disorder during this one-year period, other than several VA treatment records noting mild osteoarthritis in the lower spine.  As such, a rating in excess of 10 percent is unwarranted in the year prior to the increased rating claim.   

	Between May 18, 2010 and April 28, 2014

The lower spine disability has been rated as 20 percent disabled between May 18, 2010 and April 28, 2014.  To approximate the criteria for a higher rating, the evidence must indicate pain free forward flexion of 30 degrees or less, ankylosis, or incapacitating episodes.  38 C.F.R. § 4.71a, DCs 5235-43.  

The evidence addressing the back disability during this period consists of VA treatment records and the June 2010 VA report.  The VA treatment records note the Veteran's complaints of low back pain and limitation of motion, but do not provide specific information regarding range of motion measurements.  Further, the records do not indicate ankylosis or incapacitating episodes.  The June 2010 VA report indicates, however, severe pain and limitation.  After finding no evidence of ankylosis or incapacitating episodes, the examiner noted forward flexion to 60 degrees, "with objective evidence of pain" on active motion.  The examiner further indicated that additional loss due to repetitive testing could not be determined because the Veteran "was unable to perform any repetitions due to marked weakness and pain over lumbar spine."  This is consistent with the Veteran's reports of flare-ups of pain as well.  Although this examiner did not specifically find pain-free forward flexion of 30 degrees or less, thus warranting the assignment of a 40 percent evaluation, the report's findings create reasonable doubt regarding whether the Veteran was capable of flexing beyond 30 degrees without pain.  See Deluca, supra.  Indeed, the evidence is in equipoise on the degree of his pain-free forward flexion.  All that is clear is that he had "marked weakness and pain over lumbar spine" during the forward flexion testing.  This is therefore an appropriate case in which to invoke VA's doctrine of reasonable doubt, and thereby grant the Veteran's claim for an increased rating to 40 percent beginning on May 18, 2010.  38 U.S.C.A. § 5107(b).

As the evidence indicates no ankylosis in the spine, or incapacitating episodes due to IVDS, the next-highest rating of 50 percent is unwarranted during this time period.  

	Since April 28, 2014

Similarly, a rating in excess of the currently assigned 40 percent is unwarranted since April 28, 2014.  Neither the VA treatment records, nor the April 2014 examination report, indicate that the Veteran has ankylosis in his lower spine, or has had incapacitating episodes due to IVDS.  Rather, the examiner expressly finds the Veteran without either.  As such, a rating in excess of 40 percent is not warranted from April 28, 2014.  

	Neurological symptomatology

Note (1) under the General Rating Formula directs VA to rate separately under an appropriate DC "any associated objective neurologic abnormalities[.]"  In this matter, the evidence indicates an absence of neurological symptomatology prior to the April 28, 2014 VA examination.  Thus, separate ratings would be unwarranted prior to April 28, 2014.  From that date, however, the evidence is in equipoise regarding whether the Veteran experiences radiculopathy, IVDS, or sciatica due to the lower spine disorder.  Indeed, in the April 2014 VA report, conflicting findings are reported.  On the one hand, the examiner found the Veteran without IVDS or radiculopathy, and noted normal neurological sensation in the lower extremities.  On the other hand, the examiner noted a diagnosis of IVDS, the examiner reported the Veteran's complaints of radiculopathy, and most importantly, the examiner noted a positive straight leg test bilaterally.  These findings create equipoise.  There is reasonable doubt surrounding the issue of whether the Veteran has neurological symptoms in his legs due to his lower spine disability.  Thus, the evidence supports the assignment of separate ratings under 38 C.F.R. § 4.124a.  38 U.S.C.A. § 5107(b).  The RO will address the appropriate ratings to be assigned in the first instance.
 
B.  Varicose veins

The Veteran's left leg varicose veins disability was rated as 0 percent disabling prior to May 18, 2010, and has been rated as 10 percent disabling since.  The disorder has been evaluated under DC 7120, which addresses varicose veins.  As the Veteran underwent phlebectomy during service, the current disorder is also rated under DC 7121, which addresses post-phlebitis syndrome.  38 C.F.R. § 4.104.  

The rating criteria are identical for DCs 7120 and 7121.  A noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, DC 7120-21.
The evidence addressing this disorder consists of VA treatment records, an internet article submitted into evidence by the Veteran in August 2010, and the June 2010 and April 2014 VA reports.  

The vein disorder was rated noncompensable in the one-year period prior to the date of claim on May 18, 2010.  The record is largely silent regarding the severity of this disorder during this time period.  As such, a compensable rating is unwarranted in the year prior to the increased rating claim.   

Since May 18, 2010, the evidence does not indicate persistent edema in the Veteran's left leg.  The VA treatment records do not indicate symptoms related to the disorder.  Rather, notations in the records repeatedly indicate no edema of the extremities, and even characterize the varicose veins as "asymptomatic."  Further, the two VA examinations conducted during the appeal period indicate asymptomatic varicosities.  The June 2010 VA examiner noted the Veteran's complaints of left lower leg pain but, on examination, found no edema, ulceration, stasis pigmentation, eczema, or discoloration, and diagnosed the Veteran with "superficial varicose veins of left lower extremity with no complications."  The April 2014 VA examiner did not note any of these adverse symptoms either, and diagnosed the Veteran with "S/P varicose veins repair, no sequelae."  These examiners noted disability in the lower extremities to include pain and limitation, but indicated the symptoms were due to "co morbidities" such as residuals of stroke, heart disease, diabetes mellitus, and the knee disorder remanded below.   

Further, the Board finds limited evidentiary value in the internet article submitted by the Veteran, which addresses varicose veins.  The question in this case is the severity of the Veteran's particular disorder, and whether the criteria under DCs 7120-21 have been approximated.  The article provides no information on this issue.  It does not address or counter the particular medical findings noted above.  The article is therefore of limited probative value on the specific issue before the Board.  Sacks v. West, 11 Vet. App. 314 (1998).

A 0 percent rating is therefore warranted prior to May 18, 2010.  A rating in excess of 10 percent has been unwarranted since then inasmuch as the evidence does not indicate persistent edema in the left leg due to varicose veins or to residuals of the in-service phlebectomy.  38 C.F.R. § 4.104, DC 7120-21.  

In assessing the increased rating claims, the Board has considered the Veteran's lay assertions because he is competent to provide evidence regarding the severity of his disabilities, such as pain and swelling in his legs, and pain and limitation in his lower back.  See Jandreau, supra.  However, the medical findings - particular those in the April 2014 VA report provided pursuant to the Board's remand - are more persuasive regarding whether the Veteran has incapacitating episodes, ankylosis, or persistent edema.  See Woehlaert, supra.  The VA reports, in addition to the treatment records which are largely silent regarding back and varicose vein disabilities, preponderate against the Veteran's lay assertions.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert and Alemany, both supra.

C.  Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's back and left leg vein disorders are specifically contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.71a, 4.104.  As noted above, the criteria specifically reserved for higher evaluations have not been met here.  The schedular rating criteria reasonably describe his disability picture, therefore.  Thun, 22 Vet. App. at 115. 

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is also service-connected for the left knee disorder addressed in the remand section below.  The Veteran has at no point during the current appeal indicated that this other disorder results in further disability when looked at in combination with the back and vein disorders.   

Based on the foregoing, the Board finds that the schedular criteria adequately describe the Veteran's service-connected back and left leg vein disorders.  38 C.F.R. §§ 4.71a, 4.104.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun, supra.

ORDER

Entitlement to service connection for heart disability is denied.  

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbosacral spine is denied prior to May 18, 2010.  

Between May 18, 2010 and April 28, 2014, entitlement to a 40 percent rating for degenerative disc disease of the lumbosacral spine is granted, subject to laws and regulations governing the payment of monetary awards.  

Since April 28, 2014, entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine is denied.  

Since April 28, 2014, entitlement to a separate rating for right leg sciatica is granted, subject to laws and regulations governing the payment of monetary awards.  
  
Since April 28, 2014, entitlement to a separate rating for left leg sciatica is granted, subject to laws and regulations governing the payment of monetary awards.  

Entitlement to a compensable rating for phlebectomy, left leg varicose veins, is denied prior to May 18, 2010.  

Since May 18, 2010, entitlement to a rating in excess of 10 percent for phlebectomy, left leg varicose veins, is denied.  


REMAND

A remand is warranted for additional medical inquiry into the increased rating claim for a left knee disorder, and for the claim to a TDIU.  

The case should be returned for an addendum opinion to the examiner who conducted the April 2014 examination.  In the report, the examiner indicated stability testing of the left knee with negative findings.  However, other evidence of record indicates instability, and the Veteran has been rated in part for instability in the left knee.  An addendum report expressly addressing whether lateral instability is present would be useful to the Board.  If lateral instability is found based on the April 2014 results, the examiner should then comment on the degree of the instability (slight, moderate, or severe).  See 38 C.F.R. § 4.71a, DC 5257.  As the record now stands, it is possible that separate ratings may be due the Veteran, for his noncompensable limitation of motion under DC 5003, and for lateral instability under DC 5257.   

The TDIU claim has not yet been developed, and may be inextricably intertwined as it may be affected by a decision regarding the left knee, so it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Lastly, any outstanding VA treatment records should be included in the claims file. The most recent VA treatment records in the claims file are dated in April 2014.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information  

2.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records dated since April 2014.  

3.  Return the Veteran's case to the April 2014 VA examiner (or suitable substitute) for review and elaboration of the report addressing the left knee disability.  The examiner should review the electronic claims file, particularly with regard to the April 2014 report and the prior findings of instability.  The examiner should then offer an addendum report addressing whether the evidence of record indicates lateral instability in the left knee.  If lateral instability is found, the examiner should then comment on the degree of the instability (slight, moderate, or severe).  See 38 C.F.R. § 4.71a, DC 5257.     
 4.  Then readjudicate the claims on appeal, to include entitlement to TDIU.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


